                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


OSUNTOKA SMITH,

               Plaintiff,
                                                        JUDGMENT IN A CIVIL CASE
       v.
                                                                 Case No. 21-cv-0397-bhl
VINCENT BISKUPIC, HEAD NURSE
BEAUVAIS, LT VERHANE, LT
WEIRTZ, CO LYN, CO GALANT, SGT
WILSON, SGT ROSENTHAL, SGT
SCHOOL, DARYL LAATSCH, MATT
KHOL, DT BARTOLAZZI,
MAINTENANCE, JULIE JUQUAIN,
HEATHER KAVENAUE, SGT MCVEY,

               Defendants.



☐ Jury Verdict. This case came before the court for a trial by jury. The parties have
tried the issues, and the jury has rendered its verdict.


☒ Decision by Court. This case came before the court and the court has rendered a decision.


    PURSUANT TO THE COURT’S ORDER, the action is dismissed pursuant to 28 U.S.C.
§§1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim, as frivolous, and as malicious; and
the plaintiff shall recover nothing on the complaint.

                                  Approved:                s/ Brett H. Ludwig
                                                           BRETT H. LUDWIG
                                                           United States District Judge
        Dated: June 8, 2021

                                                           GINA M. COLLETTI
                                                           Clerk of Court

                                                           s/ Kristine B.
                                                           (By) Deputy Clerk
